NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Argued April 30, 2013
                                     Decided May 21, 2013

                                             Before

                              JOEL M. FLAUM, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge



No. 12‐2725

SABAS JUDITH PALMA‐ROMERO,                          Petition for Review of an Order of the
     Petitioner,                                    Board of Immigration Appeals.

       v.                                           No. A 091 413 043

ERIC H. HOLDER,
Attorney General of the United States,
      Respondent.



                                             ORDER

        Petitioner  Sabas  Palma‐Romero,  a  citizen  of  Honduras  living  in  the  United  States
without authorization, requested withholding of removal after she was convicted of theft and
placed in removal proceedings.  An immigration judge denied that request, but the Board of
Immigration Appeals remanded for the IJ to look more closely at Palma‐Romero’s claim that
her ex‐husband in Honduras will harm her if she is removed.  At Palma‐Romero’s first hearing,
the IJ had believed her testimony that she fears her ex‐husband, but after the remand he noted
No. 12‐2725                                                                                    Page 2

inconsistencies in her testimony at the second hearing and decided that he no longer found her
credible.  We can find no colorable constitutional or legal challenge in her petition, and so must
dismiss it.

        Palma‐Romero has lived in the United States since 1986, but after she was convicted of
theft in 2009, the Department of Homeland Security issued her a notice to appear for removal
proceedings.  She applied for withholding of removal and testified at her removal hearing that
she fears that her ex‐husband will seriously harm her if she returns.  She related that during a
visit to Honduras in 1996, she had been riding on a bicycle with her brother when her ex‐
husband tried to run her over with a car.  She was unharmed, but her brother lost a hand
protecting her.

       At  the  end  of  the  first  hearing,  the  IJ  denied  the  requested  relief.  Although  he
characterized  Palma‐Romero’s  testimony  as  “generally  credible,”  he  concluded  that  her
asserted  fear  of  her  ex‐husband  did  not  “constitute  a  nexus  to  one  of  the  five  protected
grounds.”  (The IJ also denied Palma‐Romero’s requests for asylum and for protection under
the Convention Against Torture, but she does not challenge those rulings.) 

        Palma‐Romero appealed to the Board, which concluded that the IJ had not said enough
to explain his rejection of Palma‐Romero’s claim that she feared her ex‐husband.  The Board
remanded for the IJ to consider that issue further and to receive additional evidence if the
parties wanted to submit more.  The Board added that, “if the Immigration Judge evaluates the
issue of whether the government of Honduras would be unable or unwilling to control the
respondent’s husband, her testimony that it would be futile to report incidents to the police
should be considered in conjunction with the country condition evidence in the record.”

        On remand Palma‐Romero testified again and elaborated on her asserted fear of her ex‐
husband.  She explained that she had been raped at age 14 but did not tell her husband of the
rape until after they were married.  When he realized he had not married a virgin, he became
abusive.    The  government’s  attorney  aggressively  impeached  this  new  testimony,  noting
several inconsistencies with Palma‐Romero’s previous account.  She now said that the vehicular
assault had occurred in 2000, not 1996, and that she did not even travel to Honduras in 1996. 
And although she originally had said that she did not report the incident to the police, she now
testified that the police had been called.  She also contradicted her earlier testimony that the
vehicular assault had been her only encounter with her ex‐husband during her visits; she now
said that he had confronted her on a daily basis during a 1994 visit. 

       The IJ again denied Palma‐Romero’s application.  First the IJ noted that her testimony
had changed significantly from her original account, and thus he no longer regarded her as
credible.  Palma‐Romero had not provided any corroborating evidence, such as affidavits from
No. 12‐2725                                                                                   Page 3

her  brothers  in  Honduras  or  her  children  living  in  the  United  States,  or  medical  records
documenting the injuries her ex‐husband had inflicted.  And, the IJ continued, Palma‐Romero
still had not explained how her husband’s malice established that she faced persecution on
account of her membership in a particular social group.  See 8 U.S.C. § 1158(a)(2)(A).  The social
group  proffered  by  her  attorney—wives  who  lie  about  being  virgins—could  not  qualify,
reasoned the IJ, because this group would lack “social visibility.”

         The Board affirmed the denial of relief, though it declined to endorse the IJ’s analysis
of Palma‐Romero’s proffered social group, acknowledging our rejection of the “social visibility”
test.  See Ramos v. Holder, 589 F.3d 426, 430 (7th Cir. 2009).  The Board thus relied entirely on the
IJ’s adverse credibility finding.

        Palma‐Romero concedes that she committed an aggravated felony and that we have
jurisdiction to review only legal or constitutional questions.  See 8 U.S.C. § 1252(a)(2)(C)‐(D);
Moral‐Salazar v. Holder, 708 F.3d 957, 962 (7th Cir. 2013); Khan v. Filip, 554 F.3d 681, 687 (7th Cir.
2009).  Palma‐Romero argues in her brief that the IJ violated her constitutional right to due
process  by  reconsidering  her  credibility  and  not  giving  “meaningful  consideration”  to  the
general problem of domestic violence in Honduras, as suggested in a portion of the Board’s
remand order.  We fail to understand how the IJ violated her right to due process; she cites no
authority that might illuminate her reasoning, and her counsel’s explanation at oral argument
was not helpful.  Our jurisdiction here is narrow, Menaouicha v. Holder, 600 F.3d 795, 796 n.1 (7th
Cir.  2010),  and  cannot  be  expanded  merely  by  taking  an  unreviewable  issue,  like  an  IJ’s
credibility finding, and rebranding it as a due process violation, see Abraham v. Holder, 647 F.3d
626, 632 (7th Cir. 2011); Khan, 554 F.3d at 689.

       Accordingly, we DISMISS the petition.